Citation Nr: 0509785	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-36 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for asthma/pulmonary 
disability.

2.  Entitlement to service connection for sinus disability.

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the veteran's claims of entitlement to service 
connection for asthma/pulmonary disability and for sinus 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for both procedural and 
substantive reasons.

At the outset, the Board acknowledges that, unfortunately, 
the veteran's service medical records could not be obtained 
from the National Personnel Records Center (NPRC) because 
they were destroyed in the 1973 fire at that facility.  Under 
the circumstances, the Board recognizes its heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt in cases where records are unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Here, the RO has denied service connection for 
asthma/pulmonary disability and for sinus disability on the 
basis that there is no medical evidence linking these 
conditions to the veteran's period of active service.  The 
veteran reports, however, that he indeed was treated for 
these problems in service, and asserts that it was the 
records were in the government's custody, and thus it was 
government's duty, not his, to maintain them.  As such, he 
argues it was not his responsibility to prevent these records 
from being destroyed, and that he should not be penalized if 
they are not available.

In support of this claim, in September 2004, the veteran 
submitted, directly to the Board, a lay statement in which 
the author indicates that he had known the veteran for 50 
years, and reports that he "knows for a fact" that the 
veteran's disabilities were incurred in service.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  The Federal 
Circuit explained that the provisions of 38 C.F.R. §§ 
19.9(a)(2) were inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because they denied an appellant a "review on appeal" 
when the Board considered additional evidence without 
remanding the case to the RO for initial consideration.  Id. 
at 1346-48.

VA recently amended 38 C.F.R. § 20.1304(c), effective October 
4, 2004, to comport with the Federal Circuit's decision.  See 
69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to be codified 
at 38 C.F.R. § 20.1304(c)).  As amended, the regulation 
removes the Board's authority to initially consider evidence 
that has not been reviewed by the RO unless the veteran 
waives the right to initial review by the agency of original 
jurisdiction of new evidence received by the Board or if the 
Board determines that the benefit or benefits to which the 
evidence relates may be fully allowed on appeal without such 
referral.  Accordingly, because the veteran has not submitted 
a waiver of RO consideration, the Board has no discretion and 
must remand these claims.

In addition, the evidence shows that the veteran has been 
diagnosed as having numerous respiratory disabilities, 
including those for which he seeks service connection.  The 
Board notes, however, that there is currently no medical 
evidence linking any of these conditions to service.  In this 
regard, the Board acknowledges that the veteran has earnestly 
argued that, given the circumstances, he is entitled to a VA 
examination to determine whether it is at least as likely as 
not that any of these conditions either had their onset or 
are otherwise related to his period of active duty.

In light of the foregoing, the Board agrees with the veteran 
and finds that he must be afforded a pertinent VA examination 
to determine whether it is at least as likely as not that he 
has asthma/pulmonary disability or sinus disability that 
might be related to or had its onset during service.  Here, 
the veteran reports having chronic respiratory problems since 
service, and as lay person, he is competent to report that he 
has had a continuity of respiratory problems because these 
symptoms are capable of lay observation, see Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, given the 
veteran's current diagnoses and the evidence of in-service 
onset, the Board concludes that, on remand, the veteran must 
be afforded such an examination, and in the accompanying 
report, the examiner must comment on this issue.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004); see also 
Charles.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of respiratory disability found to be 
present, to specifically include 
asthma/pulmonary disability and sinus 
disability.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should offer an opinion 
as to whether it is at least as likely as 
not that the veteran has a respiratory 
disability, and particularly, 
asthma/pulmonary disability and sinus 
disability, that is either related to or 
had its onset during his period of 
service.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO must readjudicate the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND.  

3.  The veteran must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


